[exhibit103bobborchers_image1.gif][exhibit103bobborchers_image2.gif]

Exhibit 10.3*


December 9, 2013




Bob Borchers
2207 Martin Ave
Pleasanton, CA 94588


Dear Bob,


It is my distinct pleasure to confirm to you our offer to join Dolby
Laboratories, Inc. (“Dolby”) as Senior Vice President, Chief Marketing Officer,
reporting to me. We will assume your date of hire to be Monday, January 6, 2014.
Your starting base salary will be $400,000.00 per year, payable bi-weekly (in
accordance with our 9/80 work schedule) and subject to applicable tax
withholdings.


You are eligible to participate in the Executive Dolby Annual Incentive Plan
(“Executive Plan”) for the fiscal year ending September 26, 2014.  You are
eligible to receive an Executive Plan target award of 65% of your annual base
salary, prorated to your date of hire.  Your actual bonus, which may be more or
less than your target, will be based on the achievement of company goals, your
individual performance and the terms of the Executive Plan.  Subject to your
continued employment with Dolby, your first incentive payout (if any) of the
Executive Plan is anticipated to be in December 2014 for the fiscal year ending
September 26, 2014.


You will receive one-time new hire stock option and restricted stock unit
(“RSU”) awards under the Dolby Laboratories, Inc. 2005 Stock Plan (the “Plan”)
as follows: (i) a stock option to purchase 171,425 shares of Dolby’s Class A
common stock, and (ii) 34,275 RSUs. In addition, as further special inducement
to join Dolby, you will receive (i) a one-time stock option award to purchase
47,625 shares of Dolby’s Class A common stock, and (ii) a one-time RSU award of
14,275 RSUs. The awards will have an effective date of the 15th day (or the next
business day if the 15th day is not on a business day) of the calendar month on
or following your date of hire. The stock options will have an exercise price
equal to the fair market value of the Class A common stock as of the close of
the market on the date of grant. The stock options and RSUs are also subject to
the standard terms and conditions of the Plan and the execution of the
applicable award agreements.


As a full-time employee of Dolby, you will be eligible to participate in our
comprehensive benefits program. As part of your benefits package, you will
initially accrue Personal Time Off (PTO) at a rate of 4.62 hours per full pay
period (120 hours per year). Additionally, you will receive 40 hours per year,
up to a maximum of 120 hours, in a Reserve Illness Account (RIA) on January 1st
(a prorated number of hours will be added for calendar year 2014 upon hire). You
will also be eligible for Dolby’s designated paid holidays.


You will be eligible to enroll in Dolby’s health plan(s) on the first day of
your employment. You will also be eligible to participate in our 401(k) Plan
(the “Dolby Laboratories, Inc. Retirement Plan”) as soon as administratively
feasible following your date of hire.


The employment relationship between you and Dolby is one of employment "at-will"
with either party having the right to terminate the relationship at any time,
with or without cause. Our employment at-will relationship can only be modified
by a written agreement signed by Dolby’s President.


By signing this offer of employment as set forth below, you acknowledge that
this offer of employment is contingent upon completion of the four factors noted
below prior to or on your first day of employment. The documents noted in
factors 1) & 2) will be sent to you electronically.


1.
That you execute a Confidential Information and Invention Assignment Agreement
upon acceptance of our offer of employment.




--------------------------------------------------------------------------------





2.
That you sign the Acknowledgement of Receipt Form to acknowledge that you have
received and read the following:



a.
Dolby Laboratories, Inc. Code of Business Conduct and Ethics (the “Code”);

b.
Dolby Laboratories, Inc. Insider Trading Compliance Program (the “Insider
Trading Policy”);

c.
Dolby Laboratories, Inc. Anticorruption Policy (the “Anticorruption Policy”);
and

d.
Dolby Laboratories, Inc. Policy Regarding Reporting of Financial and Accounting
Concerns (the “Policy Regarding Reporting of Financial and Accounting
Concerns”).



3.
That on your first day of employment, you produce documentation that verifies
your eligibility to be legally employed in the United States. This documentation
generally consists of any combination of documents listed on the enclosed
Employment Eligibility Verification (I-9) Form. This documentation must be
presented to us on your first working day. As needed, Dolby will sponsor
non-immigrant visas for you and your dependents to the extent of your
eligibility.



4.
That a pre-employment background and reference check is completed to our
satisfaction.



This offer of employment supersedes all prior offers, both oral and written and
is the complete understanding of our offer of employment to you. Please accept
this offer by signing below and returning it to my attention no later than
December 11, 2013. We very much hope that you will accept our offer but if we do
not receive your acceptance by that date, this offer will expire.


We feel that you can make a significant contribution to the growth and future of
Dolby and we look forward to welcoming you to our team!



Sincerely,


/s/ Kevin Yeaman                
Kevin Yeaman
President & Chief Executive Officer


************************************************************************


I have read, understand, and accept the offer of employment as stated above:


/s/ Bob Borchers            December 10, 2013            
Bob Borchers                            Date

